DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/22 (3 of these) and 8/10/22 (2 of these) is being considered by the examiner.

				Claim Interpretation
The examiner notes claim 30 is mapped to Birnboim (US Patent 7,482,116) to indicate basis and confirm that the instant invention has priority to 2004 for the publication date of (US Pub 2004/0038269 and US Patent 7,482,116) and filing dates of the provisional application to June 7, 2002.

Regarding Claim 30, Birnboim teaches a method of preserving nucleic acid in a biological sample, the method comprising the steps of: a. providing a device for receiving said biological sample, said device having: i. one or more walls defining a containment vessel having a top having an opening and a sample receiving area, the sample receiving area for holding said biological sample and having a closed bottom, said opening for sealably receiving a sealing cap and for receiving the biological sample from the mouth of a user, wherein said one or more walls comprise at least one marking corresponding to a fluid volume in the sample receiving area; ii. a reagent compartment having a barrier, said barrier sealing and containing reagents in said reagent compartment and being capable of disestablishment to release said reagents into the sample receiving area; iii. reagents in the reagent compartment for preserving nucleic acids potentially present in the sample, wherein said reagents comprise a denaturing agent, a chelator; and iv. the sealing cap; a biological sample in the sample receiving area to the at least one marking; and c. affixing the sealing cap to the top, wherein affixing the sealing cap to the top comprises sealing the opening, wherein affixing the sealing cap to the top comprises mechanically disestablishing the barrier, and said biological sample, wherein said buffering agent maintains a pH of said mixture equal to or above 5.0 to preserve nucleic acids potentially present in the sample; and 2wherein sealing the opening creates a fluid-tight seal. (A method for preserving deoxyribonucleic acid (DNA) from a bodily fluid comprising: i) placing said bodily fluid into a first region of a container; ii) placing a composition comprising a chelating agent and a denaturing agent, wherein the pH of said composition is greater than 5.0, into a second region of said container, said second region separated from said first region by a barrier; iii) closing said container; iv) disestablishing said barrier such that said composition contacts said bodily fluid forming a liquid mixture. See Claim 10)
Birnboim teaches said bodily fluid is sputum (see claim 12). 
Birnboim teaches said bodily fluid is saliva (see claim 13). 
Birnboim teaches wherein mechanically disestablishing the barrier comprises releasing said reagents to form a mixture of reagents (In an embodiment of either the sixth or seventh aspect, the barrier can be a pivoting disc, where in a first position, the disc spans the compartment and separates the first and second areas. Pivoting the disc to a second position (e.g., by connecting a screw-on lid to a plunger mechanism which contacts the disc, causing it to pivot when the lid is screwed on) disestablishes the barrier and allows the biological sample contained in the first region to contact the composition that is contained in the second region. Col. 6, lines 44-52).
Birnboim teaches a buffer agent (buffers to maintain the pH of the composition within ranges desirable for DNA and/or RNA. See Abstract.)
Birnboim teaches depositing, by expectoration from the user's mouth through the opening, a biological sample in the sample receiving area to the at least one marking  b) it would have a broad mouth that would make it relatively simple for a subject to place the required volume of fluid sample, desirably expectorated sputum, and most desirably expectorated saliva, into the device's container; c) the bottom part of the container would be narrow to reduce the overall volume of the container to make it easier to collect the small volume (1-2 milliliters) of fluid that would be expected from a routine sampling, in particular, when the sample is an expectorate. Optionally, the device would contain markings to allow for an estimate of the sample volume collected. Col. 14, line 35-45).

				Additional References
Spanuth (WO 2008/020013)
Spanuth (WO 2008/020013) teaches In a particularly preferred embodiment of the present invention the at least one substance contained in the separate chamber of the container is selected from (but not limited to) the group of a buffer solution or a buffering salt, a chelator (e.g. EGTA, EDTA, BAPTA, EGTA-AM, EDTA-AM, BAPTA-AM etc.), antioxidants (alpha-tocopherol, ascorbic acid, etc.), and a denaturing agent (e.g. formaldehyde, glutaraldehyde etc.). 
Spanuth (WO 2008/020013) is silent to said opening for receiving the biological sample from the mouth of a user, depositing, by expectoration from the user's mouth through the opening, a biological sample in the sample receiving area to the at least one marking. 
Further, the date of the Spanuth publication (2018) is after the instant application invention was made. 


Laughlin (US Pub 2018/0235206)
Laughlin (US Pub 2018/0235206) teaches in Claim 8 A method for preserving deoxyribonucleic acid (DNA) in saliva comprising: a) collecting a saliva sample in a first region of a collection tube with a first open end; b) storing a semi-solid stabilizing composition comprising a chelating agent, a denaturing agent, a biocide and trehalose in an interior of a first end of a sealing element, wherein the first end of the sealing element is located in a second region of the collection tube with a second open end. 
However, the date of the Laughlin publication (2018) is after instant application invention was made. 

Allowable Subject Matter
Claims 30-58 and 60 are allowed.

				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a method wherein said opening for sealably receiving a sealing cap and for receiving the biological sample from the mouth of a user, wherein said one or more walls comprise at least one marking corresponding to a fluid volume in the sample receiving area; ii. a reagent compartment having a barrier, said barrier sealing and containing reagents in said reagent compartment and being capable of disestablishment to release said reagents into the sample receiving area; iii. reagents in the reagent compartment for preserving nucleic acids potentially present in the sample, wherein said reagents comprise a denaturing agent, a chelator and a buffer agent; and iv. the sealing cap; b. depositing, by expectoration from the user's mouth through the opening, a biological sample in the sample receiving area to the at least one marking; and c. affixing the sealing cap to the top, wherein affixing the sealing cap to the top comprises sealing the opening, wherein affixing the sealing cap to the top comprises mechanically disestablishing the barrier, wherein mechanically disestablishing the barrier comprises releasing said reagents to form a mixture of reagents and said biological sample, wherein said buffering agent maintains a pH of said mixture equal to or above 5.0 to preserve nucleic acids potentially present in the sample; and 2wherein sealing the opening creates a fluid-tight seal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798